Form oscmsdoc − oscmissdocv27

                                   UNITED STATES BANKRUPTCY COURT


District of New Jersey
401 Market Street
Camden, NJ 08102

                                         Case No.: 20−24071−ABA
                                         Chapter: 13
                                         Judge: Andrew B. Altenburg Jr.

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Reahienia M. Williams
   PO Box 5
   Magnolia, NJ 08049
Social Security No.:
   xxx−xx−3345
Employer's Tax I.D. No.:


                       ORDER TO SHOW CAUSE WHY CASE SHOULD NOT BE
                  DISMISSED FOR FAILURE TO FILE DOCUMENTS OR EXTEND TIME

    The debtor filed a petition on December 31, 2020 but failed to file the following documents required by Fed. R.
Bankr. P. 1007:

        Summary of Assets/Liabilities and Statistical Information, Declaration About An Individuals Schedules,
Statement of Financial Affairs For Individuals, Chapter 13 Disclosure of Attorney Compensation (LOCAL FORM),
Statement of Your Current Monthly Income & Calculation of Commitment Period(122C−1), Calculation of Your
Disposable Income (122C−2) − If Applicable, Chapter 13 Plan and Motions (LOCAL FORM), Schedules
A/B,C,D,E/F,G,H,I,J

     It is hereby ORDERED that:

     The debtor or debtor's attorney must appear at a hearing before the Honorable Andrew B. Altenburg Jr. on:

    Date: January 26, 2021
    Time: 10:30 AM
    Location: Courtroom 4B, Mitchell H. Cohen Courthouse, 1 John F. Gerry Plaza, 400 Cooper Street, Camden,
NJ 08101−2067


     to show cause why the case should not be dismissed.

     If all required documents are filed with the Clerk before the hearing date, this Order to Show Cause will be
vacated and no appearance is required.

     Any motion or other objection that is filed will be considered a Motion for Extension of Time to File Schedules,
Statements, and Other Documents under Fed. R. Bankr. P. 1007(c), and will be scheduled by the court to be heard on
the same date and time as this Order to Show Cause.

      Unless all required documents are filed before the hearing date on this Order to Show Cause, you must appear
at the hearing. FAILURE TO APPEAR AT THE HEARING WILL RESULT IN DISMISSAL OF THE CASE.

IMPORTANT: Any document filed must be the most recent version of the applicable Official or Local Form.
Please check www.njb.uscourts.gov to find updated forms.
Dated: January 4, 2021
JAN: jpl

                         Andrew B. Altenburg Jr.
                         United States Bankruptcy Judge
